Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 11134796. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1-20 are anticipated by claims 1-29 of US Patent no. 11134796.  For example, claim 1 limitations are all encompassed said US patent claim 5 (note: the claimed features of said US Patent claim 5 includes the claimed features of claim 1 which claim 5 dependent from claim 1);  claim 2 limitations are also anticipated by said US patent claim 1;   claim 3 limitations are also anticipated by said US patent claim 2 (dependent from said US Patent claim 1);   claim 4 limitations are also anticipated by said US patent claim 3 (dependent from said US Patent claim 1);  claim 5 limitations are also anticipated by said US patent claim 4;   claim 6 limitations are also anticipated by said US patent claim 6; claim 7 limitations are also anticipated by said US patent claim 7;  claim 8 limitations are also anticipated by said US patent claim 12; claim 9 limitations are also anticipated by said US patent claim 13; claims 10-14 limitations are also anticipated by said US patent claim 6; claim 7 limitations are also anticipated by said US patent claims 14-18 respectively; claim 15 limitations are also anticipated by said US patent claim 19; claim 16 limitations are also anticipated by said US patent claim 22; claim 17 limitations are also anticipated by said US patent claim 25; claim 18 limitations are also anticipated by said US patent claim 26; claim 19 limitations are also anticipated by said US patent claim 28; claim 20 limitations are also anticipated by said US patent claim 23.

Claims 1-5 and 7-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17461376 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 are anticipated by claims 1-20 of copending application No. 17461376: For example, claim 1 is anticipated by claim 6 of copending application No. 17461376 except for claim 1 of the present application recites “a head channel configured to laterally confine the head of the bottommost cutlery article”.  However, Claim 6 of copending application No. 17461376 which includes the limitations of its claim 1 discloses “a slide channel configured to laterally confine the handle and head of the bottommost cutlery 6article as the bottommost cutlery article”.   Because the slide channel of claim 6 of said referenced application is disclosed as laterally confined both the handle and head of the cutlery article, the slide channel of claim 6 of referenced application in essence has a slide channel portion for the handle and a head channel portion for the head of the cutlery and thus anticipates claim 1 of the present application.  Claims 2-5 limitations are also anticipated by said referenced application claims 2-5;   7-20 limitations are also anticipated by claims 7-20 of said referenced applications respectively. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

     
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art of record further demonstrate utensil dispenser of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ko (Korie) H Chan whose telephone number is (571)272-6816. The examiner can normally be reached Monday -Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Liu can be reached on 571-272-8227. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Ko H Chan/Primary Examiner, Art Unit 3631                                                                                                                                                                                                        




khc